Reinstated; Motion Granted; Dismissed and Memorandum Opinion filed
February 4, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00432-CV

                     PRABHA BHALLA, M.D., Appellant

                                        V.
  CRAIG JAMES WOOLDRIDGE AND EVA WOOLDRIDGE, Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-56213

               MEMORANDUM                         OPINION
      This is an appeal from the trial court’s interlocutory order signed April 26,
2013. On January 30, 2014, appellant filed a motion to dismiss the appeal because
the case has been settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.